On a bill in equity under G. L. c. 149, § 29, the final decree, based on a master’s report confirmed upon recommittal, *703ordered Builders Iron Works, Inc. (Builders), the general contractor, and its surety to pay to Norwell Sand & Gravel, Inc. (Norwell), a subcontractor, a sum determined to be due under Norwell’s contract for excavation work in connection with the reconstruction of a bridge over North River in Plymouth County. The decree ordered Builders, in addition, to pay Norwell a sum for extra work. Builders contends that Norwell, whose job was to excavate within the cofferdams which were constructed by another subcontractor, was responsible for leaks, “blowouts” and overflow of water into the cofferdams. The contention is squarely contrary to the master’s finding that improper construction of the cofferdams was the cause of the trouble and is untenable since Norwell, under its contract with Builders, did not assume any of Builders’ primary responsibility to construct tight, pressure resisting, and sufficiently high cofferdams.
Arthur Brogna for Builders Iron Works, Inc. & another.
Alton F. Lyon for Norwell Sand & Gravel, Inc.

Decree affirmed with costs of appeal.